Title: To James Madison from John M. Forbes, 5 April 1803 (Abstract)
From: Forbes, John M.
To: Madison, James


5 April 1803, Hamburg. Last wrote on 2 Apr. via Boston and New York enclosing a report of American vessels in port to December 1802. Transmits a triplicate copy of the report. “I wish it was in my power to Communicate any thing Correct on the important discussion between France & England which excites, at this moment, such universal interest.” The latest letters of 28 Mar. from Paris and 29 Mar. from London indicate the public there are as little informed as at Hamburg. “All is mystery and Conjecture, but I have reason to believe that the powerful mediation of Russia will be necessary to Conciliate the Parties, and has been solicited by one or both. If so, the present state of uncertainty may Continue for some Weeks before the reply of the Cabinet of St. Petersburg may be known.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 1 p. Docketed by Wagner as received 9 May.



   
   A full transcription of this document has been added to the digital edition.

